DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 17 are construed to be indefinite because the recitation “the primary air flow path” (plural occurrences in claim 1) lacks a positive antecedent basis.  Since claims 2-9 and 18-20, respectively, depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomason et al. (US 9,713,370).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Thomason as teaching:
a portable handheld hair dryer (see title and abstract) comprising: 
(a) an air flow path 54 extending from an inlet port 38 provided on a first side of the hair dryer and extending to an outlet port 40; 
(b) an air moving member 46 provided in the primary air flow path, the air moving member is operable in a first mode of operation to draw air into the inlet port (expressly shown in figures 24, 25); 
(c) the inlet port comprises a screen, whereby ingress of hair into the interior of the primary air flow path is inhibited (expressly disclosed at column 6 line 60 through column 7 line 30, especially column 7 line 6 and line 24 for screen teaching); and, 
(d) a water separator located inward of the inlet port and upstream of the air moving member (expressly disclosed at column 2 lines 24-37, especially line 36 and column 4 lines 35-48).  Thomason also discloses the claim 3 feature of a plurality of air inlets (expressly disclosed at column 7 line 17), the claim 4 feature wherein the hair dryer has a front end and a rear end, a hair dryer axis extends between the front and rear ends (expressly disclosed at column 7 lines 44-63), and the claim 9 feature of a heating element upstream of the outlet port and downstream of the air moving member wherein when the heating element is actuated, heated air exits the outlet port whereby in a second mode of operation the hair dryer is also operable to blow dry hair using heated air (expressly disclosed at column 7 lines 14-30)
s 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, Jr. (US 4,132,260).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Lee as teaching:
a portable handheld hair dryer (see title and abstract) comprising: 
(a) an air flow path 28 extending from an inlet port 14 provided on a first side of the hair dryer and extending to an outlet port 10; 
(b) an air moving member 22 provided in the primary air flow path, the air moving member operable in a mode of operation to draw air into the inlet port (expressly disclosed at column 2 line 32-61); and, 
(c) a cyclone 18, 24 located inward of the inlet port and upstream of the air moving member (expressly disclosed at column 1 lines 41-44 wherein the disclosed spiral air stream meets the claimed cyclone air flow because both describe air flow in a swirling pattern and the claimed cyclone is construed under a plain meaning of a cyclonic air flow).  Lee also discloses the claim 11 feature wherein the cyclone has a plurality of air inlets (expressly shown in figures 2, 3) and the claim 12 feature wherein the hair dryer has a front end and a rear end, a hair dryer axis extends between the front and rear ends and the cyclone axis of rotation extends generally parallel to the hair dryer axis (expressly shown in figures 1, 5).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnema et al. (US 5,857,262).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Bonnema as teaching:
a portable handheld hair dryer (see title and abstract) comprising: 
4 provided on a first side of the hair dryer and extending to an outlet port 6, wherein air exits the outlet port in a direction of flow (expressly disclosed at column 4 lines 8-15); 
(b) an air moving member 10 provided in the primary air flow path; and, 
(c) a heater 18, 15 provided upstream and adjacent the outlet port, the heater comprising a heating element and a plurality of fins (expressly disclosed at column 5 line 59 through column 6 line 5, especially column 5 line 66) in thermal communication with the heating element wherein the fins extend generally parallel to the direction of flow (expressly shown in figures 2, 3, 4).  Bonnema also discloses the claim 18 feature  wherein the heating element extends generally perpendicular to the direction of flow (expressly shown in figures 2, 3, 4), the claim 19 feature wherein a plurality of heating elements extend generally perpendicular to the direction of flow (expressly shown in figures 2, 3, 4), and the claim 20 feature wherein at least some of the fins have louvers (expressly shown in figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomason in view of Phipps (US 2,314,101).  Thomason discloses the claimed invention, as rejected above, except for the claimed cyclone feature.  Phipps, another hair dryer, discloses that feature on page 2, right column, lines 53-60.  It would have been obvious to one skilled in the art to combine the teachings of Thomason with the teachings of Phipps, for the purpose to give air a rotating flow and to precipitate entrained moisture by centrifugal action.   
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomason in view of Phipps in further view of Hanlon (US 5,327,919).  Thomason in view of Phipps discloses the claimed invention, as rejected above, except for the claimed water collection tank.  Hanlon, another hair device, discloses that feature at column 5, lines 47-60.  It would have been obvious to one skilled in the art to combine the teachings of Thomason in view of Phipps with the teachings of Hanlon, for the purpose accumulating and holding water extracted from wet hair of a user.   
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hanlon.  Lee discloses the claimed invention, as rejected above, except for the claimed water collection tank.  Hanlon, another hair device, discloses that feature at column 5, lines 47-60.  It would have been obvious to one skilled in the art to combine .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17/175,533 in view of Phipps and/or Hanlon.  Current application claims 1-20 are obvious variants of copending application claims 1-20 except for the current application claimed cyclone and/or water tank.  Phipps and/or Hanlon discloses those features as discussed above in the prior art rejection of the claimed invention.  It would have been obvious to one skilled the art to add the obvious features of Phipps and/or Hanlon in order to give air a rotating flow and to precipitate entrained moisture by centrifugal action and/or for the purpose accumulating and holding water extracted from wet hair of a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application, may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a further rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, N, cited with this action are patent publications from the same inventive entity.  References D, F, G, O, cited with this action, teach hair drying devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, March 22, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753